Order filed July 12, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00434-CR
                                  ____________

                         WOODROW MILLER, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 230th District Court
                               Harris County, Texas
                         Trial Court Cause No. 876249-D


                                     ORDER

      The clerk’s record was filed May 10, 2012. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain a judgment signed March 16, 2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before August 10, 2012, containing a judgment signed March 16, 2012.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM